Citation Nr: 0827256	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-03 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis, 
claimed as due to an undiagnosed illness.   

2.  Entitlement to service connection for sensitivity to sun 
and light, claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue 
syndrome, claimed as due to an undiagnosed illness.

4.  Entitlement to service connection for sleep disturbance, 
claimed as due to an undiagnosed illness.

5.  Entitlement to service connection for impairment of short 
term memory and concentration, claimed as due to an 
undiagnosed illness.

6.  Entitlement to service connection for joint pain, claimed 
as due to an undiagnosed illness.

7.  Entitlement to service connection for muscle pain, 
claimed as due to an undiagnosed illness.

8.  Entitlement to an increased (compensable) evaluation for 
tendonitis of the left shoulder.

9.  Entitlement to an increased (compensable) evaluation for 
gastroesophageal reflux disease from July 8, 2003, to 
February 16, 2005.

10.  Entitlement to an initial evaluation in excess of 30 
percent for gastroesophageal reflux disease with irritable 
bowel syndrome from February 17, 2005.  

11.  Entitlement to an initial evaluation in excess of 10 
percent for rhinitis.

12.  Entitlement to an evaluation in excess of 30 percent for 
depressive disorder. 
 
13.  Entitlement to an evaluation in excess of 50 percent for 
obstructive sleep apnea.

14.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1988 to 
December 1994, to include service in Southwest Asia during 
Operation Desert Shield/Desert Storm from August 1990 to 
April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2004 and October 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.

The veteran appeared at the RO and testified at travel Board 
hearing held in March 2008 before the undersigned Veterans 
Law Judge (VLJ).  A transcript of that hearing has been made 
a part of the record.  At the hearing, the VLJ agreed to hold 
the record open for 60 days to allow for the submission of 
additional evidence.  Additional evidence was submitted 
during that time period which has been associated with the 
claims folders and was accompanied by a waiver.  In addition, 
the claim of entitlement to an initial evaluation in excess 
of 10 percent for chronic rhinitis was withdrawn from 
appellate consideration and herein that claim will be 
formally dismissed.  

Service connection was established for gastroesophageal 
reflux disease (GERD) in a rating decision issued in August 
2002, at which time a noncompensable evaluation was assigned 
effective from December 13, 1994, the day following the 
veteran's separation from service.  That determination was 
not appealed, but the veteran filed an increased rating claim 
for gastroesophageal reflux disease on July 8, 2003 which the 
RO denied in a November 2004 rating.  The claim for an 
increased (compensable) rating for gastroesophageal reflux 
disease from July 8, 2003, to February 16, 2005, remains in 
appellate status by virtue of the veteran's timely appeal of 
the November 2004 rating action.  

Thereafter, service connection for irritable bowel syndrome 
(IBS) was granted in a June 2007 rating action, following a 
VA examination in May 2007, at which time an initial 30 
percent evaluation was assigned, effective from February 17, 
2005, the date of the veteran's claim for irritable bowel 
syndrome.  Subsequently, in a December 2007 rating action, 
the RO explained that a clear and unmistakable error had been 
identified; the RO explained that when service connection for 
IBS was granted in June 2007, it should have been rated 
together with the previously service-connected GERD.  It was 
noted that the effective dates assigned in the (corrected) 
December 2007 rating decision corresponded to the dates from 
which benefits would have been payable if it had been made on 
the date of the reversed decision.  

In that December 2007 rating decision, the noncompensable 
evaluation was continued until February 16, 2005 at which 
time an initial increased 30 percent evaluation was assigned 
for gastroesophageal reflux disease with irritable bowel 
syndrome effective from February 17, 2005.  The veteran has 
expressed continued dissatisfaction with the rating assigned 
for this disorder and it remains on appeal. 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases (such as this one) that where an initially 
assigned disability evaluation has been disagreed with, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  While this 
appeal was pending, the Court also held that staged ratings 
are appropriate for increased rating claims when factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Accordingly, the issues are set forth as 
characterized on the title page of this decision.  
Entitlement to an increased (compensable) evaluation for 
gastroesophageal reflux disease from July 8, 2003, to 
February 16, 2005 and entitlement to an initial evaluation in 
excess of 30 percent for gastroesophageal reflux disease with 
irritable bowel syndrome from February 17, 2005. 

Service connection for depressive disorder was initially 
established in an August 8, 2002 rating decision at which 
time a 30 percent evaluation was assigned effective from 
February 21, 2001, which was considered to be the date of the 
claim.  The determination was not appealed and an increased 
rating claim for depressive disorder was filed in August 
2003.  In a rating action issued in November 2004, the RO 
continued the 30 percent evaluation in effect for depressive 
disorder and the veteran appealed that determination.  
Further, in a statement dated and received by VA in December 
2004, the veteran expressed disagreement with the effective 
date assigned for the grant of service connection, arguing 
that the proper effective date should be in 1994.  This 
effective date issue represents a new claim which is not in 
appellate status and is referred to the RO for appropriate 
action.  

The issues of: entitlement to service connection for chronic 
sinusitis, claimed as due to an undiagnosed illness; 
entitlement to an increased (compensable) evaluation for 
tendonitis of the left shoulder, entitlement to an increased 
(compensable) evaluation for gastroesophageal reflux disease 
from July 8, 2003, to February 16, 2005; entitlement to an 
initial evaluation in excess of 30 percent for 
gastroesophageal reflux disease with irritable bowel syndrome 
from February 17, 2005; and entitlement to a TDIU, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran served on active duty in Southwest Asia 
during the Persian Gulf War.

2.  There has been no eye disorder diagnosed at any time 
during or post-service which is primarily manifested by 
sensitivity to sun/light and current symptomatology of the 
eyes to include watering has been attributed to service-
connected rhinitis.

3.  There is no showing of a clinical diagnosis of chronic 
fatigue syndrome; the veteran's documented symptoms of 
fatigue are shown to be associated with a clinically known 
diagnosis of sleep apnea (service-connected) rather than a 
manifestation of an undiagnosed illness or medically 
unexplained chronic multisymptom illness.  

4.  Sleep disturbance is shown to be a symptom of both the 
veteran's diagnosed and service connected depressive disorder 
and sleep apnea and is included in the rating criteria used 
for the evaluation of those disorders.

5.  The veteran's short-term memory loss is a symptom of his 
service connected depressive disorder and is specifically 
included in the rating criteria used for the evaluation of 
that disorder; concentration deficits, to the extent 
demonstrated, have been attributed to a known diagnosis of 
service-connected sleep apnea.

6.  There is no showing of a clinical diagnosis of 
fibromyalgia; the veteran's symptoms of joint and muscle pain 
have been attributed to known clinical diagnoses including 
service connected left shoulder tendonitis and chronic low 
back strain and to non service-connected disorders affecting 
the of the knees, left ankle and cervical spine, which have 
not been etiologically related to the veteran's period of 
military service, to include the veteran's Persian Gulf 
service.

7.  In a written statement received in March 2008, prior to 
the promulgation of a decision in the appeal, the veteran 
withdrew his appeal pertaining to the claim of entitlement to 
an initial evaluation in excess of 10 percent for rhinitis.  

8.  The veteran's depressive disorder produces no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, due to such symptoms as: 
depressed mood, anxiety, a history of panic attacks (weekly 
or less often), chronic sleep impairment, and mild memory 
loss.  

9.  The veteran's sleep apnea is treated with the use of a 
CPAP machine; the condition is not productive of chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale, or the need for a tracheostomy.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sensitivity to 
sun and light, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317, are not met.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.317 (2007).

2.  The criteria for service connection for chronic fatigue 
syndrome, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317, are not met.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2007).

3.  The criteria for service connection for sleep 
disturbance, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317, are not met.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.303, 3.317 (2007).

4.  The criteria for service connection for impairment of 
short term memory and concentration, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317, are 
not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2007).

5.  The criteria for service connection for joint and muscle 
pain, to include as a qualifying chronic disability under 38 
C.F.R. § 3.317, are not met.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2007).  

6.  The criteria for withdrawal of a Substantive Appeal with 
respect to the claim of entitlement to an initial evaluation 
in excess of 10 percent for rhinitis have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2007); 38 
C.F.R. § 20.204 (2007).

7.  The criteria for a schedular evaluation in excess of 30 
percent for service-connected depressive disorder have not 
been met for any portion of the appeal period.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.126, 4.130, Diagnostic Code 
9434 (2007).

8.  The criteria for entitlement to an evaluation in excess 
of 50 percent for sleep apnea have not been met for any 
portion of the appeal period.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.97, Diagnostic Code 6847 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000, the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
This notice was provided for the record in March 2006.

Here, the VCAA duty to notify was satisfied on the various 
issues on appeal by way of letters sent to the appellant in 
August and September 2003 that fully addressed all notice 
elements.  The letters informed the appellant of what 
evidence was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to VA.  

Any VCAA notice that was not provided prior to the AOJ's 
initial adjudication has been cured by readjudication of the 
claims by the AOJ in the January 2006 Statement of the Case.  
In Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. 2007) 
(Mayfield III), the Federal Circuit Court held that a 
Statement of the Case or Supplemental Statement of the Case 
subsequent to the provision by VA of adequate notice 
constituted a readjudication decision after the notice that 
cured any timing problem associated with inadequate notice or 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as a SOC or SSOC, is 
sufficient to cure a timing defect).

In Mayfield v. Nicholson, 20 Vet. App. 98, 99 (2006), the 
Court held that the Board should decide in the first instance 
the factual question of whether the appellant was provided 
preadjudicatory notice that fulfills the requirements of 
section 5103(a) and 38 C.F.R. § 3.159(b).  In Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006), the Federal 
Circuit Court found that adequate preadjudicatory notice had 
been provided an appellant, and held that a Statement of the 
Case or Supplemental Statement of the Case subsequent to the 
provision by VA of adequate notice constituted a 
readjudication decision after the notice.  The Federal 
Circuit Court held that, as a matter of law, the provision of 
adequate notice followed by a readjudication of the claim in 
a statement of the case or supplemental statement of the case 
cures any timing problem associated with inadequate notice or 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

The Board notes that additional notice is required under 
section 5103(a) for claims for increased ratings.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The duty-to-assist 
letters discussed above did not specifically refer to the 
relevant diagnostic codes and criteria required for an 
increased evaluation for a depressive disorder and sleep 
apnea.  However, following his disagreement with the assigned 
evaluations for those conditions, which were not the initial 
ratings, the veteran was provided with a January 2006 
statement of the case (SOC) which set forth the pertinent 
criteria.  To the extent that any notice deficiency exists, 
the Board finds that the presumption of prejudice on VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, as well as the discussion during his 
personal hearing, the claimant clearly has actual knowledge 
of the evidence he is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See also Simmons v. Nicholson, 487 F. 3d 
892 (2007); see also Sanders v. Nicholson, 487 F. 3d 881 
(2007).  In essence, any notice defect is cured by actual 
knowledge on the part of the claimant.  See Vazquez-Flores v. 
Peake, 37, 48 (2008) (actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim) (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)).  Accordingly, the 
Board believes that the type of notice discussed in the case 
of Vazquez-Flores v. Peake, has been provided for the 
veteran.

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the veteran's service.  The types 
of evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran was afforded various VA 
compensation examinations, including those dated in June 
2002, December 2003 and February 2005, as well as other 
evaluations conducted in conjunction with VA treatment.  In 
addition, the RO has obtained VA outpatient treatment records 
and private treatment records.  The veteran was afforded a 
personal hearing before the undersigned VLJ in March 2008, at 
which time he appeared with his representative, and set forth 
his contentions and testimony.  At the hearing, the 
undersigned VLJ agreed to leave open the record for a 60 day 
period to allow for the submission of additional evidence and 
the veteran provided additional evidence during that period 
which was accompanied by a waiver.  The Board finds that all 
necessary development has been accomplished as to the claims 
being decided, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Factual Background and Legal Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 38 
U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  The 
Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative 
value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 4.3 (2007); see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service Connection

In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007); see also Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Because the veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for (1) a 
Persian Gulf veteran who (2) exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of 38 C.F.R. § 
3.317; which (3) became manifest either during active 
military, naval or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011; and (4) 
that such symptomatology by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  See 71 Fed. Reg. 75669, 75672 (Dec. 18, 
2006); 38 C.F.R. § 3.317(a)(1); see also see Neumann v. West, 
14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. 
App. 304 (2001) (per curiam order).

Section 3.317 explicitly acknowledges that a claimant's 
"signs or symptoms" need not be shown by medical evidence; 
however, the regulation does specifically require some 
"objective indications" of disability.  See 38 C.F.R. § 
3.317(a).  "'Objective indications of chronic disability' 
include both 'signs,' in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical, indicators that are capable of independent 
verification."  38 C.F.R. 3.317(a)(2).  Thus, although 
medical evidence of signs or symptoms is clearly not required 
to grant a claim, the regulation does require that there be 
some objective, independently verifiable evidence of the 
symptoms.  Id.

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multisymptom illness; and 
(3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.  To determine whether the undiagnosed illness 
is manifested to a degree of 10 percent or more the condition 
must be rated by analogy to a disease or injury in which the 
functions affected, anatomical location or symptomatology are 
similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. 
Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multisymptom illnesses is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as well as any other illness that 
the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multisymptom illness.

A "medically unexplained chronic multisymptom illness" means 
a diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multisymptom illness include, but are not 
limited to, the following: (1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is warranted.  See, e.g., Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).

	A.  Sun/Light Sensitivity

The service treatment records (STRs) reflect that the veteran 
was seen in November 1989 with complaints of headaches and 
drainage, assessed as sinusitis.  The veteran underwent an 
allergy work-up in February 1990, which was requested in 
conjunction with symptoms of chronic allergies, rhinitis, 
watery eyes and sinusitis.  The record indicated that 
symptoms had begun in November 1989 at which time the veteran 
had sinusitis.  Upon evaluation allergic rhinitis was 
diagnosed.  The veteran was seen in November 1991 and May 
1992 at which times allergic rhinitis was diagnosed.  He was 
seen in December 1992 for complaints including increased 
sinus pressure assessed as sinusitis.  An August 1994 VA 
examination report revealed that clinical evaluation of the 
eyes, nose and sinuses were normal; the veteran specifically 
denied having any eye trouble but indicated that he had 
sinusitis, described by the examiner as occurring 2 times a 
year.   

Private medical records reflect that the veteran was treated 
in August and September 2000 for seasonal allergies, 
rhinitis, sinusitis and conjunctivitis.  He was treated for 
allergic rhinitis in 2001 and 2002.

The file includes a VA examination report dated in December 
2003 which notes that the veteran was evaluated by an 
allergist in 2000, at which time he tested positive for 
multiple allergens, and seasonal and perennial allergic 
rhinitis was diagnosed.  Sinus films taken at that time 
showed thickening of the left maxillary antrum.  It was noted 
that VA records reflected that the veteran had been seen for 
symptomotology diagnosed as sinusitis.  The veteran also 
complained that bright lights bothered his eyes and indicated 
that he had been sensitive to sun light since the Gulf War.  
Chronic rhinitis with no findings of sinusitis was diagnosed.  
The assessments also included subjective sensitivity to light 
with normal eye examination and no eye pathology.  The 
examiner observed that these symptoms were possibly related 
to allergic rhinitis with watery eyes.  

VA records reflect that the veteran was seen in February 2004 
with sinus and allergy symptoms.  An assessment of allergic 
rhinitis was made.

Service connection for chronic rhinitis was established in a 
November 2004 rating decision at which time 10 percent 
evaluation was assigned effective from July 2003.  

In February 2005, the veteran was afforded a VA examination.  
A long history of treatment for chronic rhinitis and 
sinusitis was noted, and symptoms including a runny nose and 
itchy watery eyes were documented.  An examination revealed 
no apparent nasal congestion, polyps or drainage and minimal 
bilateral maxillary sinus tenderness.  

At the travel Board hearing held in March 2008, the veteran's 
representative referenced service medical records documenting 
treatment for sinus problems including allergies, rhinitis 
and sinusitis.  The veteran testified that he took allergy 
medicine on a daily basis and had seasonal allergies.  He 
also mentioned having symptoms of watery eyes and sinus 
pressure.  The veteran also testified to the effect that 
since his Gulf service, he experienced extreme sensitivity to 
sun and light.

In April 2008, additional evidence was presented for the 
record pertaining to the sinusitis claim and accompanied by a 
waiver.  This evidence consisted of VA records dated from 
2005 to 2007 which included an entry dated in December 2005 
reflecting that the veteran had a diagnosis of allergic 
rhinitis and was receiving immunotherapy.  An entry dated in 
December 2006 indicates that the veteran was being treated 
for chronic seasonal allergies with allergy injections.  The 
records reflect that the veteran was treated for acute 
sinusitis, likely viral in etiology, in January 2007.  

With respect to the claimed eye condition, described as 
sun/light sensitivity, the record, including as described 
above, contains no current clinical diagnosis of any eye 
disorder primarily manifested by sun/light sensitivity.  When 
examined by VA in 2003, an eye evaluation was normal with no 
evidence of eye pathology.  The Court has recently addressed 
what constitutes "current disability."  The Court has held 
that the requirement that a current disability be present is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if the disability resolves prior 
to the adjudication of the claim.  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).  In this case, the claim for 
sensitivity to sun/light was filed in 2003; a clinical 
diagnosis of an eye disorder primarily manifested by 
sun/light sensitivity was not of record at that time 
(resolved or unresolved) nor at any time subsequently since 
the claim has been pending.

Moreover, there has been no competent clinical evidence 
presented which establishes that the veteran's claimed 
subjective symptoms of light/sun sensitivity are related to 
the veteran's period of service or are representative of 
symptoms of an undiagnosed illness related to Gulf War 
service.  To the extent that eye symptomatology has been 
complained of and documented, as itchy and watery eyes, this 
has been attributed to a known diagnosis according to a 2003 
VA examination report, service-connected rhinitis.  
Accordingly, service connection must be denied for a separate 
condition claimed as sun/light sensitivity.

	B.  Chronic Fatigue Syndrome and Sleep Disturbance

The STRs include a record dated in March 1994 at which time 
somatic dysfunction was assessed.  A clinical assessment form 
dated in August 1994 indicates that the veteran reported a 11/2 
year history of fatigue.  

When evaluated at Walter Reed in February 1995, an assessment 
of fatigue was made and a treatment plan to rule out sleep 
disturbance was recommended.  In February 1995, the veteran 
underwent studies at a sleep disorder center and the findings 
were consistent with sleep apnea.  At that time, the veteran 
complained of symptoms of fatigue since 1991and the doctor 
indicated that the veteran was a restless sleeper.  

The record contains a polysomnogram report dated in May 2000.  
The veteran reported that he had difficulty falling asleep 
and was tired when he awoke in the morning.  It was noted 
that he sometimes fell asleep unintentionally during the day.  
An impression of severe sleep apnea was made. 

When examined by VA in 2002, the examiner noted a history of 
excessive tiredness and fatigue.  A history of two automobile 
accidents which were thought to be attributable to sleep 
apnea was noted.  Obstructive sleep apnea was diagnosed and 
the examiner opined that it was at least as likely as not 
that this had its onset during service.

Service connection for sleep apnea was established in an 
August 2002 rating decision, effective from May 2000.

A VA examination was conducted in December 2003, at which 
time the veteran complained of sleep disturbance.  He 
reported that it could take him hours to fall asleep.  With 
respect to sleep apnea, it was noted that since December 
2000, he used a CPAP and it was noted that he did well once 
he fell asleep.  A diagnosis of sleep apnea with CPAP use was 
made.  The examiner indicated that the veteran did not meet 
the criteria for chronic fatigue syndrome and opined that his 
vague somatic complaints were likely a manifestation of 
depression.  

A VA examination was conducted in February 2005 at which time 
the veteran reported that he was using a CPAP every night in 
conjunction with diagnosed sleep apnea.  He reported that he 
slept well and for 6 to 10 hours a night.  He indicated that 
he still felt sleepy during the day and took naps when he was 
able.  An assessment of sleep apnea was made.  

At the travel Board hearing held in March 2008, the veteran's 
representative referenced evidence dated in 1994 indicating 
that the veteran had been involved in a motor vehicle 
accident in which he was asleep at the wheel and evidence 
dated in 1995, at which time the veteran was counseled for 
sleeping at work.  The veteran indicated that he had started 
experiencing symptoms of fatigue in service, but was not sure 
if he had been treated for chronic fatigue post service.  The 
veteran's representative maintained that chronic fatigue 
might be associated with service-connected depression and/or 
sleep apnea.  The veteran's representative also raised the 
issue of the veteran's symptoms of sleep disturbance, which 
he indicated was a problem which was separate and distinct 
from sleep apnea or possibly associated with service-
connected depression and/or sleep apnea. 

As demonstrated by the above evidence, the record here 
establishes complaints of fatigue over a period exceeding 6 
months.  The question remaining for consideration is whether 
such fatigue is attributable to an undiagnosed illness. 

Under 38 C.F.R. § 3.317(b)(1), fatigue is identified as being 
a sign or symptom that may be a manifestation of an 
undiagnosed illness or medically unexplained chronic multi 
symptom illness.  It is also acknowledged that the Persian 
Gulf provisions of 38 U.S.C.A. § 1117 were amended, effective 
March 1, 2002, to enable service connection to be awarded for 
medically unexplained chronic multi-symptom illness such as 
chronic fatigue syndrome, that is defined by a cluster of 
signs and symptoms, as well as for any diagnosed illness that 
the VA Secretary determines by regulation warrants a 
presumption of service connection.  Here, the record does not 
contain a diagnosis of chronic fatigue syndrome.  In fact, 
when evaluated by a VA examiner in 2003, it was specifically 
determined that the veteran did not meet the criteria for a 
diagnosis of chronic fatigue syndrome.  

The presumption under 38 C.F.R. § 3.317 only operates where 
the evidence demonstrates an undiagnosed illness, i.e., one 
that is not attributed to any known clinical diagnoses.  
Here, the greater weight of the evidence of record indicates 
that the veteran's fatigue is a manifestation of service 
connected sleep apnea and that in the case of sleep 
disturbance; this is a symptom of service-connected 
depression.  Therefore, those manifestations have been 
attributed to known clinical diagnoses, precluding 
entitlement to service connection for a separate disorder on 
a presumptive basis under 38 C.F.R. § 3.317.

Moreover, neither fatigue nor sleep disturbance stand 
independently as clinically diagnosed disorders which are 
separate and distinct from service-connected sleep apnea or 
depression.  In this regard, "chronic sleep impairment" is 
one of the enumerated criteria for a 30 percent rating, under 
the General Formula for rating mental disorders.  38 C.F.R. § 
4.130, Codes 9201-9435.  Thus, that symptom is already 
included as part of the disability picture as related to the 
veteran's service-connected depressive disorder, and assists 
in supporting the currently assigned 30 percent evaluation 
for that condition.  Fatigue has clearly and repeatedly been 
attributed as a symptom of currently service connected sleep 
apnea since it was diagnosed in 1995.  In addition, 
"hypersomnolence" is part of the enumerated criteria for 
rating sleep apnea under the 38 C.F.R. § 4.97, Diagnostic 
Code 6847.  Accordingly, these manifestations cannot again be 
rated and compensated under a different diagnostic code.  See 
38 C.F.R. § 4.14.

Thus, the preponderance of the evidence is against the claims 
for service connection for chronic fatigue and sleep 
disturbance, as these do no represent separate and distinct 
disabilities for which service connection may be 
independently granted or manifestations of undiagnosed 
illness.  Therefore, the benefit-of-the-doubt does not apply, 
and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



        C.  Memory and Concentration Impairment 

The STRs reflect that upon examination conducted in August 
1994, just prior to the veteran's separation from service in 
December 1994, psychiatric and neurological evaluations were 
normal.  The veteran subjectively reported having problems 
identified as loss of memory.  

The veteran underwent a VA neuro-psychiatric evaluation for 
attention and memory problems in March 2002.  The report 
indicated that these problems arose in the context of a sleep 
disorder for which the veteran had been instructed to wear a 
CPAP at night.  The veteran indicated that he had not worn 
the CPAP for many months due to nasal congestion.  A VA 
neuropsychologist concluded that the veteran's attention and 
memory issues were all attentionally based and were common in 
individuals with untreated sleep apnea, such as was the case 
with the veteran.

When examined by VA in June 2002, the veteran reported having 
trouble concentrating and remembering details, but no memory 
testing was conducted.  Depressive disorder was diagnosed at 
that time.  

During a VA general medical examination of December 2003, the 
veteran complained of memory impairment since 1991.  He 
reported that he forgets instructions and what he is doing.  
An assessment of no findings of memory impairment was made.

A VA examination for mental disorders was conducted in 
December 2003 and the claims file was reviewed.  The veteran 
described having a hard time focusing and concentrating and 
complained of memory problems.  The examiner referenced a 
March 2002 neuropsychology examination report in which a 
doctor noted that the veteran's deficits could be 
attributable to an attentional difficulty possibly due to 
non-compliance with CPAP use, which had been recommended by 
sleep apnea treatment.  There was no overt memory loss or 
impairment shown during the examination and the examiner 
observed that the veteran appeared to be able to concentrate 
and focus on the examination interview.  Insight and judgment 
were described as intact.  Depressive disorder, not otherwise 
specified was diagnosed.  

The examiner explained that more thorough testing of the 
memory was not conducted because the veteran had not been 
wearing his CPAP consistently (as the veteran reported 
himself that he had gone for 2 weeks without wearing it at 
all and otherwise wore it about every other night).  The 
examiner indicated that based on this fact, the examination 
findings and the assessment provided in March 2002, it was 
most likely that any memory impairment could be related to 
non-compliance with the CPAP machine use.  

A more general VA examination was also undertaken in December 
2003 at which time the veteran complained of memory 
impairment since returning from the Gulf in 1991.  The 
examiner referenced the results of neurophsychiatric testing 
and summarized that the veteran's attention and memory issues 
were all attentionally based and were common in individuals 
with untreated sleep apnea.  The assessments included 
depression and no findings of memory impairment.  

On mental status examination conducted in February 2005 it 
was documented that the veteran endorsed some short-term 
memory problems in conjunction with his service connected 
diagnosis of depression.  

At the travel Board hearing held in 2008, the veteran 
reported that since his Gulf War service, he was tired and 
forgetful, and believed that this problem was separate from 
sleep apnea.  

Service connection is not warranted on an independent basis 
in this case for either memory or concentration impairment.  
Initially, because these symptoms are attributable to known 
clinical diagnoses of depressive disorder and sleep apnea, 
respectively, both of which are also service-connected 
conditions, the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 are not applicable.  To the extent that the 
claim is for undiagnosed illness, it is one as to which there 
is no legal entitlement.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317; see Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service connection is currently in effect for depressive 
disorder, for which a 30 percent evaluation is assigned.  
Memory impairment represents a symptom which is specifically 
included in the enumerated criteria for 30 and 50 percent 
ratings, under the General Formula for rating mental 
disorders found at 38 C.F.R. § 4.130, Codes 9201-9435, which 
include code 9434 used for the evaluation of depressive 
disorder (as will be further discussed below in the context 
of the veteran's increased rating claim for depressive 
disorder).  To the extent that any deficit in 
concentration/attention has been complained of or otherwise 
documented, this has been attributed to service-connected 
sleep apnea, and has never been diagnosed as a separate and 
independent clinical disorder which is attributable to 
service. 

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, 
(2007), the evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  The 
United States Court of Veterans Appeals (Court) held, in 
Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes 
of determining whether the appellant is entitled to separate 
ratings for different problems or residuals of an injury, 
such that separate evaluations do not violate the prohibition 
against pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other two 
conditions.  Accordingly, service connection for memory and 
concentration impairment is not warranted.  

	D.  Joint Pain and Muscle Pain

The STRs show that the veteran complained of a 3 day history 
of low back pain in February 1989.  Trapezial strain was 
diagnosed in July 1989.  X-ray films of the low back taken in 
February 1990 were normal.  MRI studies of the spine dated in 
April 1990 were normal.  The veteran was treated for a left 
foot sprain in November 1991.  In December 1991, the veteran 
was involved in a motor vehicle accident as a result of which 
the following diagnoses were made in January 1992: acute 
traumatic cervical myofascitis with associated cephalgia; 
acute musculoligamentous cervical strain/sprain injury; acute 
traumatic lumbosacral myofascitis; acute musculoligamentous 
lumbosacral sprain/strain; right knee sprain/strain and 
cephalgia.  Subsequently, during 1992 and 1993 the veteran 
complained of neck and shoulder pain and symptomatology.  An 
August 1994 VA examination report revealed that clinical 
evaluation of the spine and upper and lower extremities was 
normal except for a notation of patello-femoral syndrome by 
history.  Lumbar strain and right knee pain since a car 
accident of December 1991 were documented by the examiner.  

Post-service medical records reflect that the veteran was 
treated for a low back sprain from February to April 1999 and 
sustained an injury to the right lower leg and ankle in May 
1999, due to a chemical burn.  

The veteran was examined by VA in June 2002 at which time he 
complained of left shoulder, left ankle and bilateral knee 
pain, attributable to an accident which occurred in 1991 
during service.  He also gave a history of low back pain 
since 1989.  Intermittent low back pain and tendonitis of the 
left shoulder were diagnosed. 

Service connection for chronic low back strain and tendonitis 
of the left shoulder was established in a rating action of 
August 2002, for which non-compensable evaluations were 
assigned.  In the August 2002 rating action, service 
connection was denied for conditions of the left ankle, right 
knee, left knee, and cervical spine.

Private chiropractic records dated from May to August 2003 
reflect that the veteran was treated for lumbar radiculopathy 
and cervical brachial syndrome stemming from a work-related 
injury which occurred in April 2003.

A private medical report dated in October 2003 reflects that 
the veteran was seen with complaints of soreness of the arms 
and shoulders following a fall and a contusion of the right 
leg/ankle.  Impressions of multiple aches, possible related 
to the contusion; and a mass of the right leg, which it was 
commented showed no sign of being related to any injury, but 
rather looked like a neuroma or fibroma, possibly related to 
a previous surgery.  

A VA examination was conducted in December 2003 at which time 
the veteran complained of aching in every muscle of the body.  
The veteran's complaints included back and neck pain, 
bilateral knee pain, and wrist and hand pain.  The examiner 
indicated that the veteran did not meet the criteria for 
fibromyalgia.  Other pertinent diagnoses included: muscle 
pains with no objective findings to support a diagnosis, 
bilateral patello-femoral stress syndrome; subjective wrist 
and hand pains with no objective findings to support a 
diagnosis; and recurrent back strain with no diagnosis on 
examination.

At the travel Board hearing held in March 2008, the veteran's 
representative referenced service medical records documenting 
treatment for body aches and residuals of a motor vehicle 
accident causing shoulder, back and neck injuries.  The 
representative indicated that the veteran had been involved 
in two vehicle accidents during service, in both December 
1991 and October 1994.  The veteran testified that some 
mornings he experienced so much pain that he could not get 
out of bed, but did not take medications for pain regularly 
and was not under a current treatment regimen.  

It is acknowledged that the Persian Gulf provisions of 38 
U.S.C.A. § 1117 were amended, effective March 1, 2002, to 
enable service connection to be awarded for medically 
unexplained chronic multi-symptom illness such as 
fibromyalgia, that is defined by a cluster of signs and 
symptoms, as well as for any diagnosed illness that the VA 
Secretary determines by regulation warrants a presumption of 
service connection.  Myalgia is "muscular pain."  See Hoag v. 
Brown, 4 Vet. App. 209, 211 (1993), quoting STEDMAN'S MEDICAL 
DICTIONARY 913 (1992).  Fibro is a prefix "denoting 
relationship to fibers."  Hoag, 4 Vet. App. at 211, quoting 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 975 (1965).  Here, 
the record does not contain a diagnosis of fibromyalgia.  In 
fact, when evaluated by a VA examiner in 2003, it was 
specifically determined that the veteran did not meet the 
criteria for a clinical diagnosis of fibromyalgia.  

Under 38 C.F.R. § 3.317(b)(1), both muscle and joint pain are 
identified as being signs or symptoms that may be a 
manifestation of an undiagnosed illness or medically 
unexplained chronic multi symptom illness.  However, the 
presumption under 38 C.F.R. § 3.317 only operates where the 
evidence demonstrates an undiagnosed illness, i.e., one that 
is not attributed to any known clinical diagnoses.  Here, 
when examined in December 2003 the veteran complained of 
aching in every muscle of the body, specified as back and 
neck pain, bilateral knee pain, and wrist and hand pain.  The 
Board points out that service connection has already been 
established for left shoulder tendonitis and chronic low back 
strain (known clinical diagnoses).  As a related matter, the 
Board points out that service connection has already been 
denied for disorders of both knees, the left ankle and 
cervical spine, and thus claimed symptoms relating to 
disorders in those areas have already been the subject of a 
final unappealed decision of August 2002 and readjudication 
of those claims cannot therefore take place herein.  

When examined in 2003, the veteran's subjective complaints of 
wrist and hand pain were not accompanied by any objective 
findings to support a clinical diagnosis.  VA is not 
generally authorized to grant service connection for symptoms 
alone, without an identified basis for those symptoms.  For 
example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  
The notable exception to this rule is 38 C.F.R. § 3.317, 
which permits, in some circumstances, service connection of 
signs or symptoms that are objective indications of chronic 
disability, even though such disability is due to undiagnosed 
illness.  However, in this case, these subjective complaints 
of wrist and hand pain were not etiologically linked to the 
veteran's period of service and were not identified as 
manifestations of an undiagnosed illness.  Objective 
indications of chronic disability, must include both "signs," 
in the medical sense of objective evidence perceptible to a 
physician, and other, non-medical indicators that are capable 
of independent verification.  In this case, there are no 
objective indicators of joint conditions of the wrists, and 
hands.  Presumptive service connection due to service in the 
Persian Gulf is therefore not warranted for these conditions.

Moreover, the Board notes that service connection on a direct 
basis is not warranted for conditions relating to the wrists 
or hands.  The veteran's service treatment records are 
negative for any diagnoses relating to the wrists or and 
hands.  As discussed herein, there is no post-service medical 
evidence diagnosing a disability in these joints or that 
links any such conditions to service or to a period of active 
service.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (without a current diagnosis, a claim for entitlement 
to service connection cannot be sustained). 

In sum, the record lacks a clinical diagnosis of 
fibromyalgia; service connection has already been granted for 
disorders of the left shoulder and low back; service 
connection has previously been denied for claimed disorders 
of the knees, neck and left ankle and complaints of joint 
pain of the hands and wrists are not shown to be the result 
of any clinically diagnosed disability and there is no 
indication that these complaints are indicative of an 
undiagnosed illness or are etiologically related to the 
veteran's period of military service, to include the  Persian 
Gulf service.  Thus, the preponderance of the evidence is 
against the claims for service connection for muscle and 
joint pain and therefore, the benefit-of-the-doubt does not 
apply, and the claims must be denied.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that the rule from 
Francisco does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  More recently, the Court recently held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

	E.  Rhinitis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his authorized representative. 38 
C.F.R. § 20.204 (2007).  In March 2008, the veteran submitted 
a written statement, which was received at the March 2008 
Board hearing, in which the veteran withdrew his appeal 
regarding the issue of entitlement to an initial evaluation 
in excess of 10 percent for rhinitis.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to this claim.  Accordingly, the 
Board does not have jurisdiction to review such claim and it 
is dismissed.

	F.  Depressive Disorder

When examined by VA in 2002 the veteran was described as well 
oriented.  Mood was depressed, but affect was described as 
full.  There was no evidence of homicidal or suicidal 
ideation or of hallucinations/delusions.  Thought processes 
were logical and goal directed.  Speech was normal and 
insight and judgment were described as intact.  Depressive 
disorder was diagnosed and the examiner opined that it was at 
least as likely as not that depressive symptoms began during 
military service.

Service connection for depressive disorder was established in 
a rating action of August 2002, for which a 30 percent 
evaluation was assigned effective from February 2001.  The 
veteran filed an increased rating claim for depressive 
disorder in August 2003.

A VA examination was conducted in December 2003 and the 
claims file was reviewed.  The veteran complained of symptoms 
of depression and denied having suicidal thoughts.  He 
described having a hard time focusing and concentrating and 
complained of memory problems.  He reported that he slept 
about 9 hours a day.  He gave a past history of anxiety and 
panic attacks, controlled on Zoloft.  He reported that he was 
in the process of separating from his second wife, but spent 
time with his daughters and was working in the heating and 
air conditioning business, and did not miss work due to 
depression.  

On examination the veteran was well oriented.  Mood was 
reportedly very depressed, although the examiner observed 
that affect did not appear depressed.  The veteran denied 
having homicidal or suicidal ideation.  There was no overt 
memory loss or impairment shown during the examination and 
the examiner observed that the veteran appeared to be able to 
concentrate and focus on the examination interview.  Insight 
and judgment were described as intact.  Depressive disorder, 
not otherwise specified was diagnosed.  A GAF score of 60 was 
assigned.  

The veteran was seen by VA psychiatry in February 2004.  The 
veteran reported that his mood was depressed and noted 
symptoms of anxiety.  Concentration was described as fair.  
Suicidal intent was denied.  The report indicated that the 
veteran might lose his job at a heating and air conditioning 
company as FMLA was to expire the next day.  It was noted 
that the veteran was under financial stress and that he was 
separated from his wife and almost divorced.  Mental status 
examination revealed slowed speech; intact insight, judgment 
and cognitive function; no indication of suicidal or 
homicidal ideation; and logical thought.  A diagnosis of a 
history of major depression, in partial remission was made 
and a GAF score of 55 was assigned.  

The veteran underwent a VA examination for mental disorders 
in February 2005.  At that time, it was noted that when last 
evaluated in 2003, the veteran was experiencing several 
situational stressors including an impending divorce and 
employment related problems.  The report indicated that the 
veteran had worked full-time until November 2003, and worked 
occasionally from April to December 2004 in the heating and 
air conditioning field, with the reduction in work being 
attributed by the veteran to medical problems (60%) and 
depression (40%).  It was noted that the veteran was 
interested in returning to school, but had not done so yet.  
Socially, it was reported that the veteran's divorce was 
final in October 2004 and that he lived alone, but 
participated in various groups and went to church.  The 
veteran reported that his depression resulted in low energy, 
but generally functioning at a slower pace with less 
enthusiasm.  

Mental status examination revealed that the veteran had no 
impairment of thought processes or communication and that 
there was no indication of delusions or hallucinations.  He 
denied having homicidal or suicidal thoughts or obsessive or 
ritualistic behaviors.  It was reported that he was well 
oriented and endorsed some short-term memory problems.  
Speech was within normal limits.  The veteran gave a history 
of experiencing panic attacks, but stated that he had not had 
any for over the past year.  He denied having impaired 
impulse control.  The veteran reported having symptoms of 
depression and anxiety due to factors including financial 
status, employment and family issues.  He indicated that 
sleep was fairly decent, averaging about 8 hours a night with 
the use of a CPAP nightly, but indicated that he was still 
sometimes tired during the day.  A diagnosis of depressive 
disorder was made and a GAF score of 55 (indicating moderate 
symptoms) was assigned.  

The examination report indicated that the veteran had made it 
clear to the examiner that he had difficulty working in 
heating and air conditioning due to a combination of 
depression and allergies which became aggravated by being in 
a dusty environment.  In this regard, the examiner clarified 
that the veteran had not claimed that depression had rendered 
him unemployable, but had reported that it made it more 
difficult for him to work in heating and air conditioning.  
It was noted that the veteran reported having other 
conditions such as allergies which made it difficult for him 
to work in that environment.  It was noted that the veteran 
had returned to school to learn a new trade.  The examiner 
opined that the veteran's depression did not render him 
unemployable and observed that mental health records had not 
noted a significant impact from the veteran's depression on 
his ability to work in heating and air conditioning, although 
there was some indication that this was likely to have some 
negative impact of his functioning while at work.  It was 
generally noted that the veteran's symptoms were slightly 
worse than when evaluated in 2004, but not significantly.  

At the travel Board hearing held in March 2008, the veteran's 
representative urged that at least a 50% evaluation should be 
assigned for depressive disorder, inasmuch as the veteran's 
other medical problems such as sleep apnea and joint pain 
caused increased symptomatology of depression.  The veteran 
testified that he had not worked for more than 4 years, but 
was attending school full-time and had a paid internship in 
which he was working about 30 to 32 hours a week, with some 
work missed due to medical appointments and sick days.   

The veteran contends that the severity of his service-
connected depressive disorder has increased warranting an 
evaluation in excess of the 30 percent evaluation currently 
assigned.

The veteran's depressive disorder is evaluated under 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9434.  Under the 
general rating formula for mental disorders, a 30 percent 
disability evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation envisions occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

A 100 percent schedular evaluation is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation, or own name.  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which VA has adopted, under 38 C.F.R. §§ 
4.125 and 4.130, a GAF score of 61 to 70 denotes mild 
symptoms or some difficulty in social and occupational 
functioning.  A GAF score of 51 to 60 indicates moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates 
serious symptoms or a serious impairment in social, 
occupational, or school functioning.  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 
267 (1996).

The evidence establishes that consistently since the veteran 
filed his increased rating claim in August 2003, steady 
symptoms of depressed mood, anxiety, a history of panic 
attacks (weekly or less often), chronic sleep impairment and 
mild memory loss (such as forgetting names, directions, 
recent events) have been manifested, all of which are 
consistent with the criteria warranting the currently 
assigned 30 percent evaluation.  The Board observes that 
these symptoms have generally remained consistent since that 
time.  

In addition, from 2003 forward, occupational and social 
impairment has been most consistent with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks consistent with a 30 percent 
evaluation; without evidence of occupational and social 
impairment with reduced reliability and productivity (50 
percent).  Concerning social functioning, the evidence dated 
from 2003 forward reflects that the veteran had marital 
issues resulting in separation and ultimately divorce in late 
2004, but that as much as possible he maintained a 
relationship with his daughters.  Post-divorce, the evidence 
reflects that the veteran was going to church, participating 
in social groups for singles and was attending school full-
time.  With regard to industrial functioning, the record 
shows that the veteran stopped working in late 2003, but had 
enrolled in school full-time and had secured an internship in 
2008, in conjunction with which he was working 30 to 32 hours 
a week.  When evaluated in 2005, a VA examiner opined that 
the veteran's depression did not render him unemployable and 
observed that mental health records had not noted a 
significant impact of the veteran's depression on his ability 
to work in heating and air conditioning, although there was 
some indication that this was likely to have some negative 
impact of his functioning while at work.  

Essentially, the evidence dated from 2003 forward reflects 
little change in the veteran's symptomatology.  As was 
observed by a VA examiner in 2005, the veteran's symptoms 
were slightly worse than when evaluated in 2004, but not 
significantly.  Even so, there is no indication in the 
clinical records of an increase in depressive disorder 
symptomatology, so as to more nearly approximate the criteria 
consistent with the assignment of a 50 percent evaluation.  
The evidence dated from 2002 forward fails to show nearly all 
of the enumerated criteria warranting the assignment of a 50 
percent evaluation.  In this regard, VA evaluations and 
outpatient records dated between 2002 and 2005, contain 
essentially no or only isolated documented evidence of 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or, difficulty in establishing and 
maintaining effective work and social relationships.  

The Board observes that between 2003 and 2005 GAF scores 
ranging from 55 to 60, representing moderate symptoms, have 
been assigned.  While not determinative, a GAF score is 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  In this 
case, overall, the totality of evidence dated during the 
appeal period reflects that the veteran's symptoms have been 
consistent with the criteria described for the assignment of 
a 30 percent evaluation as manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, commensurate with a 30 percent rating.

The Board concludes that the criteria for a rating in excess 
of 30 percent for depressive disorder have not been met at 
any time during the course of the appeal period.  See 38 
C.F.R. § 4.130, DC 9411, supra; Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  The Board finds that the preponderance of 
the evidence is against the veteran's claim for an increased 
rating for depressive disorder.  Consequently, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).
        
        G.  Sleep Apnea

When examined by VA in 2002, the examiner noted the veteran's 
history of excessive tiredness and fatigue.  A history of two 
automobile accidents which were thought to be attributable to 
sleep apnea was noted.  The report stated that the veteran 
had been using a CPAP for the past 5 months.  Obstructive 
sleep apnea was diagnosed and the examiner opined that it was 
at least as likely as not that this had its onset during 
service.

Service connection for sleep apnea was established in an 
August 2002 rating decision, effective from May 2000.  Except 
for a period between December 2000 and February 2001 when a 
temporary total 100 percent was assigned), a 50 percent 
rating has been assigned for sleep apnea pursuant to 
Diagnostic Code 6847.  The veteran filed an increased rating 
claim for sleep apnea in August 2003.

Upon VA general medical evaluation of December 2003, it was 
reported that the veteran had been sleeping with a CPAP since 
December 2000 and had done well, although some documentation 
of non-compliance of CPAP use was noted.   

When examined by VA in December 2003, the veteran reported 
that he got about 9 hours of sleep a night.  The report 
indicated that the veteran had recently been wearing his CPAP 
only every other night and did not wear it at all for a 2 
week period.  The diagnoses included obstructive sleep apnea.  

At the travel Board hearing held in March 2008, the veteran 
testified that he wore a CPAP machine every night and was 
still extremely tired during the day.  The veteran indicated 
that he had not been tested for CO2 retention, nor had it 
been discussed with him by any medical professional.  

The veteran's service-connected sleep apnea is assigned a 50 
percent rating evaluation pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6847 (2007).  He maintains that a higher 
evaluation is warranted.

Pursuant to Diagnostic Code 6847, sleep apnea syndromes 
(obstructive, central, mixed) are assigned a 50 percent 
disability rating if the veteran requires use of a breathing 
assistance device such as a continuous airway pressure 
machine (CPAP).  A 100 percent disability rating is assigned 
if there is evidence of chronic respiratory failure with 
carbon dioxide retention or cor pulmonale, or that requires 
tracheostomy.  See 38 C.F.R. § 4.97, Diagnostic Code 6847.

The veteran has generally maintained that his sleep apnea 
symptomatology requires the regular use of a CPAP machine and 
that the condition should be assigned a rating in excess of 
50 percent.  However, the Board points out that veteran 
himself has not specifically maintained that his sleep apnea 
is productive of any of the rating criteria consistent with 
the assignment of 100 percent evaluation, nor is he himself 
competent to render a medical opinion regarding the severity 
of his condition.  Laypersons are competent to speak to 
symptomatology when the symptoms are readily observable.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, only 
those with specialized medical knowledge, training, or 
experience are competent to render an opinion concerning the 
severity of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

The Board finds that the competent evidence, as detailed in 
pertinent part above, does not reveal a disability picture 
most nearly approximated by the next-higher 100 percent 
rating under Diagnostic Code 6847.  Indeed, there is no 
evidence of chronic respiratory failure with carbon dioxide 
retention or cor pulmonale.  There is also no evidence 
showing that the disability requires a tracheostomy.  Thus, 
there is no competent evidence of symptomatology that reflect 
a rating evaluation of 100 percent for service-connected 
obstructive sleep apnea.

The Board has considered whether any alternate Diagnostic 
Codes could serve as a basis for an increased rating here.  
However, there are no other relevant Code sections for the 
disability at issue.  In conclusion, there is no basis for a 
rating in excess of 50 percent for sleep apnea for any 
portion of the rating period on appeal.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

	H.  Extra-Schedular Evaluations

The Board has also contemplated whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2007).  The Board finds no evidence 
that either the veteran's service-connected depressive 
disorder or his sleep apnea present such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  The objective 
medical evidence of record shows that manifestations of the 
veteran's service-connected depressive disorder and his sleep 
apnea do not result in a marked functional impairment in a 
way or to a degree other than that addressed by VA's Rating 
Schedule.  The manifestations of these disabilities are 
considered with the applicable rating criteria.  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155 (West 2002).  Generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consequently, the Board concludes that referral of this case 
for consideration of an extra-schedular rating is not 
warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Service connection for a sensitivity to sun/light, including 
as due to an undiagnosed illness, is denied.

Service connection for chronic fatigue syndrome, including as 
due to an undiagnosed illness, is denied

Service connection for a sleep disturbance, including as due 
to an undiagnosed illness, is denied.

Service connection for impairment of short term memory and 
concentration, including as due to an undiagnosed illness, is 
denied.

Service connection for joint pain, including as due to an 
undiagnosed illness, is denied

Service connection for muscle pain, including as due to an 
undiagnosed illness, is denied

The claim of entitlement to an initial evaluation in excess 
of 10 percent for rhinitis is dismissed.

Entitlement to a rating in excess of 30 percent for 
depressive disorder is denied.

Entitlement to a rating in excess of 50 percent for sleep 
apnea is denied.




REMAND

The claims of: entitlement to service connection for chronic 
sinusitis, claimed as due to an undiagnosed illness; 
entitlement to an increased (compensable) evaluation for 
tendonitis of the left shoulder; entitlement to an increased 
(compensable) evaluation for gastroesophageal reflux disease 
(GERD) from July 8, 2003, to February 16, 2005; entitlement 
to an evaluation in excess of 30 percent for gastroesophageal 
reflux disease with irritable bowel syndrome (IBS) from 
February 17, 2005, and entitlement to a TDIU must be remanded 
prior to appellate consideration by the Board.  

With respect to the service connection claim for sinusitis, 
the Board notes that the record contains both in-service and 
post-service diagnoses of sinusitis, the most recent 
diagnosis of which was made in January 2007.  Sinusitis, 
which is evaluated for VA rating purposes under 38 C.F.R. §  
4.97, Diagnostic Codes (DCs) 6510-6514, is defined as the 
inflammation of a sinus.  DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 1531 (27th ed. 1985).  Rhinitis is an inflammation 
of the mucous membrane of the nose.  DORLAND'S at 1460.  The 
Board points out that service connection is currently in 
effect for allergic rhinitis for which a 10 percent 
evaluation has been assigned pursuant to 38 C.F.R. § 4.97, DC 
6522 (2007).  

As referenced above, for VA rating purposes, rhinitis and 
sinusitis are recognized as separate disorders each with 
unique rating criteria.  Accordingly, the primary inquiry in 
this case is whether the veteran has a chronic disorder of 
the sinuses, claimed as sinusitis, which is separate and 
independent from the already service-connected rhinitis, at 
any time during the period of his appeal and whether it is 
either etiologically related to service or to a service-
connected disorder.  In accordance with the VA duty to assist 
the veteran, the Board finds that a VA examination and 
opinion is required prior to the adjudication of the claim.

The Board also finds that VA evaluations of the left shoulder 
and for his gastroesophageal reflux disease/ irritable bowel 
syndrome is necessary.  In both instances, the veteran has 
indicated that the conditions have increased in severity.  
The Board notes that when a veteran claims that his 
conditions are worse since the last examination(s), then VA's 
duty to assist includes providing him with a new examination.  
Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. 
Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.  However, in this case, the 
Board believes that supplemental information is required 
prior to the adjudication of the claims on appeal and that a 
current evaluation of the aforementioned conditions would 
prove helpful in adjudicating the merits of the claims.  

Further, the Board notes that the veteran's claim involving 
higher ratings for his gastroesophageal reflux disease/ 
irritable bowel syndrome are intertwined and involve the 
matter of staged ratings.  Where, as applicable to this 
claim, a veteran appeals the initial rating assigned for a 
disability, typically the evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection is the most probative of the degree of disability 
existing at the time that the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous . . . ."  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  As reflected on the title 
page, the claims are currently characterized as entitlement 
to an increased (compensable) evaluation for gastroesophageal 
reflux disease from July 8, 2003, to February 16, 2005; and 
entitlement to an initial evaluation in excess of 30 percent 
for gastroesophageal reflux disease with irritable bowel 
syndrome from February 17, 2005.  It is appropriate to 
consider these issues together.  

Thus, as this appeal involves "staged" ratings, the RO 
should consider what rating should be assigned from July 8, 
2003, to February 16, 2005 for gastroesophageal reflux 
disease and then consider, based on medical evidence relevant 
to the applicable period, whether an initial rating in excess 
of 30 percent is warranted gastroesophageal reflux disease 
with irritable bowel syndrome from February 17, 2005. 

As noted above, during the course of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) held 
that, at a minimum, a 38 U.S.C. § 5103(a) notice for an 
increased rating claim requires that the Secretary notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from 0 percent to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Board notes that the notice requirements for an increased 
rating claim as outlined in Vazquez were discussed with the 
veteran and his representative at the March 2008 travel Board 
hearing.  The veteran generally demonstrated an understanding 
of the evidence he needed to submit to support his claims.  
However, as the veteran's claims are being remanded for 
reasons explained above, the Board finds that the issuance of 
a VCAA notice letter to the veteran that addresses each of 
the notice requirements of an increased rating claim as 
outlined by the Court in Vazquez would be appropriate.  

Given the Board's actions herein and since the adjudication 
of the increased rating claims may have an impact on the 
veteran's claim for TDIU, the Board is of the opinion that 
appellate consideration of his claim for a TDIU should be 
deferred pending adjudication of these additional claims.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a 
claim is inextricably intertwined with another claim, the 
claims must be adjudicated together).

Accordingly, the case is remanded for the following action:

1.  As the case must be remanded, the RO 
should provide the veteran with 
appropriate VCAA notice, VA's duties 
there under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to 
claims of entitlement to increased 
evaluations for his service-connected 
left shoulder tendonitis and 
gastroesophageal reflux disease with 
irritable bowel syndrome, including which 
portion of the information and evidence 
is to be provided by the veteran and 
which portion VA will attempt to obtain 
on behalf of the veteran as required by 
38 U.S.C.A. §§ 5103, 5103A (West 2002) 
and 38 C.F.R. § 3.159 (2007).

The veteran and his representative should 
be afforded the appropriate period of 
time for response to all written notice 
and development as required by VA law.

2.  The veteran should be asked to 
identify any additional sources of 
treatment or evaluation he received for 
his left shoulder disorder, sinusitis and 
for gastroesophageal reflux disease and 
irritable bowel syndrome so that the VA 
may obtain any treatment records not 
already associated with the file.  The 
RO/AMC should obtain copies of all 
treatment or evaluation records from the 
identified sources and associate such 
records with the claims file, to include 
obtaining VA records and evaluations 
pertaining to the aforementioned 
conditions.

3.  The RO should then schedule the 
veteran for an appropriate VA medical 
examination to ascertain whether he has a 
separate and distinct sinus disorder, for 
any period of his appeal.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and all 
findings reported in detail.  The claims 
file should be made available for review 
in connection with the examination.  The 
examiner should describe all 
symptomatology related to the veteran 
claimed sinus condition.  The following 
information is requested:

(a) State what, if any, diagnosis the 
veteran has to account for his current 
sinus symptomatology.  The examiner is 
also specifically asked to address 
whether the veteran's has a diagnosed 
sinus disorder which has manifestations 
which are separate and independent from 
his already service-connected rhinitis.

(b) For any diagnosis given, state 
whether it is at least as likely as not 
related to the veteran's service or is 
secondarily related to any service-
connected condition to include rhinitis.

(c) If no diagnosis of any sinus 
condition is warranted, state whether the 
veteran's complaints are at least as 
likely as not an undiagnosed illness 
related to his service in Southwest Asia.

The examiner must provide a detailed 
rationale for all medical opinions.

4.  The RO should also afford the veteran 
with an appropriate VA medical 
examination to determine the nature and 
extent of any current manifestations of 
the service-connected left shoulder 
disability.  All indicated evaluations, 
studies, and tests deemed necessary 
should be accomplished and all findings 
reported in detail, to include pertinent 
range of motion studies (in terms of 
degrees of motion).  The claims file 
should be made available for review in 
connection with the examination.  The 
examiner should describe all 
symptomatology related to the veteran's 
service-connected left shoulder 
disability to include muscle injury, 
range of motion and any associated 
neurological symptomatology.  The extent 
of any incoordination, weakened movement 
and fatigability on use due to pain must 
also be described by the examiner.  

If feasible, the examiner should assess 
the additional functional impairment due 
to pain on movement, weakened movement, 
excess fatigability, or incoordination as 
well as on repeated use or during flare-
ups, expressed in terms of the degree of 
additional range of motion loss, if 
possible.  The examiner should further 
provide an opinion regarding the impact 
of the veteran's service-connected left 
shoulder disability on his ability to 
work.  A report of the examination should 
be associated with the veteran's claims 
folder.

5.  The veteran should also be afforded a 
VA gastrointestinal disorder examination 
to determine the severity of his service 
connected gastroesophageal reflux disease 
with irritable bowel syndrome.  The 
veteran's claims folders must be made 
available for review by the examiner in 
conjunction with the examination.  Any 
necessary tests should be performed.  The 
examiner is asked to address whether the 
veteran's gastroesophageal reflux disease 
with irritable bowel syndrome results in 
symptoms of pain, vomiting, material 
weight loss and hematemesis or melena 
with moderate anemia or other symptom 
combinations productive of severe 
impairment of health.  The examiner 
should also provide an opinion concerning 
the impact of the disability on the 
veteran's ability to work and provide the 
supporting rationale for this opinion.

6.  Thereafter, the service connection 
claim for sinusitis and the increased 
rating claims should be readjudicated.  
Specifically, in rating the veteran's 
claim for higher evaluations for his 
gastroesophageal reflux disease with 
irritable bowel syndrome, consideration 
of the concept of staged ratings should 
be undertaken.  Specifically, that claim 
involves what rating should be assigned 
from July 8, 2003, to February 16, 2005 
for gastroesophageal reflux disease only 
and, based on medical evidence relevant 
to the applicable period, whether 
entitlement to an evaluation in excess of 
30 percent for gastroesophageal reflux 
disease with irritable bowel syndrome 
from February 17, 2005 is warranted. 

After adjudicating the service connection 
and increased rating claims, the RO 
should also readjudicate the veteran's 
claim for a TDIU.  If any of the claims 
remain denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC that for all 
determinations, and afford them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


